Title: 1780. Jany. 5. Wednesday.
From: Adams, John
To: 


       Rode from Astorga to Leon, eight Leagues. This is one great Plain. The Road very fine. Great Flocks of Sheep and Cattle. The Sheep of an handsome size, the fleeces of Wool thick, long and extremely fine. The soil rather thin and barren. We passed several smal Villages. The vast rang of Asturias Mountains covered with Snow on our left. The Weather as pleasant as could be, tho cold—some frost and Ice on the Roads. We passed the River and Bridge Orbigo, which in the Spring when swelled with Freshes of melted Snow from the Mountains of Asturias, is a very great River.
       Leon, which We entered in the Night, has the Appearance of a large City.
      